Case: 11-11185     Document: 00512026344         Page: 1     Date Filed: 10/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 19, 2012
                                     No. 11-11185
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE RAMIREZ-MEDINA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-106-1


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jose Ramirez-Medina pleaded guilty to one count of illegal reentry
following deportation. The district court imposed a sentence of 36 months of
imprisonment and one year of supervised release. Ramirez-Medina argues that
his sentence is unreasonable because the district court imposed an above-
guidelines sentence based on its personal opinion that such a sentence was
warranted.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11185   Document: 00512026344        Page: 2   Date Filed: 10/19/2012

                                 No. 11-11185

      The 36-month sentence challenged by Ramirez-Medina was the result of
an upward variance from the Guidelines. See United States v. Brantley, 537
F.3d 347, 349 (5th Cir. 2008). Following United States v. Booker, 543 U.S. 220
(2005), our review of sentences is for reasonableness in light of the sentencing
factors set forth in 18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511,
518-19 (5th Cir. 2005). The Government contends that Ramirez-Medina did not
preserve the specific argument he now raises on appeal and that plain error
review thus applies. See United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir. 2009). We need not decide the appropriate standard of review
because, as explained below, the sentence is reasonable under either plain error
review or the abuse-of-discretion standard. See United States v. Rodriguez, 523
F.3d 519, 525 (5th Cir. 2008).
      The record indicates that the district court properly considered the
§ 3553(a) factors. The 36-month sentence reflected the seriousness of Ramirez-
Medina’s offense, the need to promote respect for the law, the need to provide
just punishment, and the need to protect the public from future crimes. The
sentence imposed “was reasonable under the totality of the relevant statutory
factors.” Brantley, 537 F.3d at 349 (internal quotation marks and citation
omitted). Accordingly, the judgment of the district court is AFFIRMED. See
Gall v. United States, 552 U.S. 38, 51 (2007).




                                       2